Exhibit 10.6

Lease Agreement

This Lease Agreement is made as of December 27, 2017 between Contrail Aviation
Support, LLC, domiciled at 435 Investment Court Verona (“Lessor”) and MTU
Maintenance Lease & Services B.V., domiciled at Strawinskylaan 1639, 1077XX
Amsterdam, The Netherlands (“Lessee”). It refers to and incorporates the terms
of Document No 5016-01 (Master Short-Term Engine Lease Agreement, 2012) (“Master
Agreement”).

This Lease Agreement modifies the Master Agreement, and, as so modified,
constitutes a single contract applicable to the leasing of the Engine (defined
below), as contemplated by 2.1.2 of the Master Agreement.

Part I – Referenced Provisions

For purposes of the Master Agreement (“N/A” denotes non-applicability):

 

1. Engine (clause 2.3.1(i); annex 1, definition)

 

CFM56-7 spare engine bearing Engine Serial Number 874771

 

Serviceability Tag:

Latest EASA Form 1 and FAA Form 8130-3 release certificate or alternatively one
EASA Form 1 with FAA dual release or FAA form 8130-3 with EASA dual release.

 

  

2A+B. Engine Flight Hours (2A) and Engine Flight Cycles (2B) /Since Last
Overhaul (clause 2.3.1(ii); Annex 1, Definitions)

 

Engine Flight Hours since new:

as per technical documentation

Engine Flight Cycles since new:

as per technical documentation

3A+B. Additional Conditions Precedent to Lessee’s Obligations (clause
2.3.1(iii)) (3A) and to Lessor’s Obligations (clause 2.3.3) (3B)

 

3A Lessee’s Obligations

Engine to be in the agreed condition

 

3B Lessor’s Obligations

Lessor’s confirmation of receipt of the Lessee’s first payment of Rent on or
prior to the Commencement Date.

 

  

4. Conditions Precedent Time Period (clause 2.3.2)

 

From the date of this Lease Agreement to the Commencement Date.

5. Commencement Date (clause 2.4.1; annex 1, definition)

 

Upon Delivery of the Engine to Lessee EXW (Ex Works) Incoterms 2010 at Aircraft
Inspection & Management, LLC, FAA & EASA CRS, 2481 W Poppy Ave., Tucson, AZ
85705. T: (520) 399-6489 (“Delivery Location”).

 

This is estimated to be on or about 22 December 2017 as shall be evidenced by
the date of the Acceptance Certificate.

  

6. Acceptance Certificate (clause 2.4.2; annex 1, definition)

 

An Acceptance Certificate is required (form attached as Appendix A).

 

1



--------------------------------------------------------------------------------

7. Deposit and/or Letter of Credit (clause 3.1)

*       

  

8. Rent (clause 3.2; annex 1, definition)

 

US$*                  per day, paid in advance for the following month.

 

*                                                              
                                           

 

*                                                              
                                           

 

*                                                              
                                           

 

*                                                              
                                           

 

*                                                              
                                           

 

 

*                                  

 

9. Rent Payment Date (clause 3.2; annex 1, definition)

 

On the Commencement Date and on the equivalent date of each subsequent calendar
month during the Term upon receipt of a corresponding invoice.

 

Invoices shall be sent by Lessor per email to

(1) the respective lease manager and to

(2) invoice@ mtu-lease-services.com

 

  

10. Default Rate (clause 3.5; annex 1, definition)

*                                                              
                   

11. Agreed Currency (clause 3.7.2; annex 1, definition)

 

United States Dollars ($).

  

12. Payment Account (clause 3.7.2; annex 1, definition)

 

Bank: Old National Bank

            1 Main Street

            Evansville, IN 47708

ABA#:                         

Account #:                         

SWIFT Code:                         

 

Beneficiary:  Contrail Aviation Support, LLC

                      435 Investment Court

                      Verona, WI 53593

 

13. Engine Documentation (clause 4.2.1(i))

 

•  Latest EASA Form 1 and FAA Form 8130-3 release certificate or alternatively
one EASA Form 1 with FAA dual release or FAA form 8130-3 with EASA dual release

•  serviceable removal tag (as applicable)

•  LLP status

•  latest FAA & EASA AD status

•  latest SB status

•  last operator NIS

•  result of last Maximum Power Assurance run (MPA)

•  last test cell run report

•  latest BSI report

•  BSI DVD

•  last 3 months Cruise & Take-off ECM data

•  latest zero letter (MPD) check – MPD task compliance status

•  accessory and QEC status

  

14. Engine Reports—Other Information (clause 4.2.4(ii))

 

By the 10th day of each month, Lessee shall provide a monthly utilization report
to Lessor, substantially in the form of Appendix B, for the preceding month that
includes:

 

a. the total number of flight hours and flight cycles the Engine was operated
the preceding month; and

 

b. engine configuration during preceding month; and

 

c. maintenance performed during preceding month; and

 

d. the average cruise and take-off EGT margins for the preceding month; and

 

2

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

•  missing parts list

•  shipping stand details

•  ship loose & bypack parts (as applicable)

•  preservation data (tag, work cards)

•  engine removal/installation history

•  carry-forward sheet

•  oil consumption report

•  used oil type

•  last SV report (as applicable)

•  engine pictures

 

   e. if Lessor does not receive the flight hours and cycles by the 10th day of
each month, Lessor may invoice Lessee for an estimated number of flight hours
and flight cycles for the preceding month and reconcile the differences within
thirty (30) days after receipt of the applicable monthly utilization report.

15. Engine Installation/Removal Notification Requirements (clause 4.2.6)

 

Within 10 days of each installation or removal of the Engine, Lessee shall
report the following in writing:

a. operated thrust rating; and

b. aircraft serial number and engine position and shall also provide Lessor with
off-on LLP disk sheets, all printed on the operator’s letterhead and signed by
operator’s quality control department.

 

  

16. Certain Lessee Obligations Concerning Indemnitees (clause 4.4.6)

 

If Lessee is not the owner of the aircraft on which the Engine shall be attached
to, Lessee shall, at its expense, at the request of Lessor, provide a document
signed by the owner of and/or any secured party with respect to the aircraft
recognizing the rights of the Engine owner, in form and substance acceptable to
Lessor.

17. Consequences of Partial Loss (clause 7.2.1(ii))

 

The Engine will continue to be leased as set out in clause 7.2.1(ii)(a).

 

  

18. Stipulated Amount (clause 7.3.1; annex 1, definition)

 

USD *                  

19. Reinsurance (clause 8.1)

 

In the event where the Permitted Sub-Lessee is not insured by an insurance
company recognized by the London/New York markets, Permitted Sub-Lessee shall
provide reinsurances, issued by a re-insurance company recognized by the
London/New York markets.

 

  

20. Redelivery Location (clause 11.1(i); annex 1, definition)

 

DDP (Delivered Duty Paid) Incoterms 2010 (provided Lessee shall be responsible
for unloading the Engine) at Aircraft Inspection & Management, LLC, FAA & EASA
CRS, 2481 W Poppy Ave., Tucson, AZ 85705. T: (520) 399-6489 or any other
mutually agreed location.

21. Redelivery—additional requirement (clause 11.1(ii))

 

*                                                              
                                                            

 

*                                                              
                                                         

 

*                                                              
                                                     

 

*                                                                              
                                 

 

*                                                              
                                                         

 

*                                          

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                          

  

22. Final Inspection – other tests (clause 11.3.1(ii))

 

All inspections, tasks and reports specified in Appendix C.

 

3

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

23. Redelivery – Additional Documentation (clause 11.4(viii))

 

*                                                    

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                                              
                                                            

 

*                                          

  

24. Transportation – supplemental requirements (clause 11.5)

 

Manufacturer’s published engine transportation manual,
specifications/recommendations, including proper equipment tie-down and use of
air-ride or air cushion suspension vehicles. On any given shipment, such truck
will be dedicated solely to the Engine belonging to Lessor; except that
additional items may be transported on such truck, provided that (a) the Engine
can and will be off-loaded by Lessor at the Redelivery Location without
disturbing any of the additional items and (b) Lessee or its shipper will not
handle or reposition any of the additional items on such truck either while the
Engine is in transit or when it arrives at the Redelivery Location. Lessor will
invoice and Lessee agrees to pay for the cost of inspections and repairs to the
Engine and/or transportation stand resulting from the improper movement or
transportation of the Engine and/or transportation stand.

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

25. Additional Amounts – Term Extension (clause 11.6.2)

 

If (1) Lessee retains the Engine beyond the Scheduled Final Date set forth in
Section 35; (2) the Engine has not been returned to Lessor in the conditions
required by Sections 21, 22, and 23; and (3) does not execute a written lease
extension with Lessor, Lessor may at its sole discretion, (a) remedy such
defects and deficiencies and recover any costs so incurred from Lessee; and/or
(b). continue the Lease and Lessee will pay Lessor *          times Rent for
each day after the Scheduled Final Date until Lessee either returns the Engine
to the Redelivery Location and satisfies all return conditions or executes a
written lease extension. All obligations of Lessee under the Lease Agreement
shall remain in full force and effect until the return of the Engine in the
condition required by the Lease Agreement. This will not be considered a renewal
of the Lease Agreement or extension of the Lease Term or waiver of any right of
Lessor under the Lease Agreement.

 

  

26. Differing Period (clause 14.1(i))

 

N/A.

27. Notices (clause 17.5)

 

Notices shall be sent by post or fax to the respective parties at the address or
fax numbers set out below or as otherwise advised by one party to the other in
compliance with clause 16.5:

 

Lessor

 

Address:  Contrail Aviation Support, LLC

      435 Investment Court Verona

      WI 53593

      USA

 

Attn:    President

Fax:   +1 608 848 8101

 

Lessee

 

Address: Strawinskylaan 1639

 

             1077XX Amsterdam

 

              The Netherlands

 

Attn:    Managing Director

 

Fax:   +31(0) 20 705 49 08

  

28. Contracting by Fax/Electronic Writing (clause 17.6)

 

Notices by fax are acceptable as per box 27 or electronic media is permitted.

 

5

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

29. Governing Law (clause 17.7)

 

Laws of the State of New York.

  

30. Non-exclusive Jurisdiction (clause 17.8.1(i))

 

Courts of the State of New York and the United States District Court located in
the Borough of Manhattan, New York City, New York, United States of America.

31. Additional Indemnitees (annex 1, definition) (for use, inter alia, in
definition of “Indemnitees”)

 

Lessor; any person from time to time notified by Lessor to Lessee as providing
financing to Lessor or the owner of the Engine for the acquisition, ownership or
leasing thereof; together with each of their respective successors and assigns,
shareholders, subsidiaries, affiliates, partners, contractors, directors,
officers, servants, agents and employees.

  

32. Business Day (annex 1, definition)

 

Evansville, Indiana, United States of America Amsterdam,

The Netherlands

33. Use Fee Amount (Cycle) (annex 1, definition) (for use in definition of “Use
Fees (Cycle)”

 

US$*                 

This Use Fee Amount (Cycle) shall be adjusted annually, effective January 1 of
each year, based on the OEM published annual escalation rate or escalation
percentage for a set of CFM56-7B life limited parts.

  

34. Use Fee Amount (Flight Hour) (annex 1 definition) (for use in definition of
“Use Fees (Flight Hours)”)

 

as per Appendix D

 

Lessee shall not lease the Engine to any operator with its principal place of
business in any of the ‘Harsh Environment Countries’ listed in Appendix E.

35. Scheduled Final Date (annex 1, definition (for use in definition of “Final
Date”)

 

After 12 months or, if earlier, after the Engine becomes unserviceable due to
normal wear and tear or LLP expiry, the date by which Lessee shall have
completed all redelivery conditions, including but not limited to the items
specified in Sections 20-23, and returned Engine to the Redelivery Location.

 

Lessee may extend the Term by a period of 6 months by giving written notice to
Lessor at least 2 months prior to the Scheduled Expiry Date.

  

36. Principal Taxation Jurisdictions (annex 1, definition) (for use in
definition of “Lessor Tax”)

 

USA

37. Calculation Discount Rate (annex 1, definition (for use in definition of
Termination Damage Amount))

 

*                                                              
                         

*                                                     

  

38. Threshold Amount (annex 1, definition)

 

An Engine repair in the amount of US$*                 , either estimated or
actual, above which Lessee requires Lessor’s permission before proceeding with
the repair.

 

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

39. Required Liability Amount (annex 4, clause 4)

 

*                                   

  

40. Deductibles (annex 4, clause 8)

 

Hull All Insurance—US$*                 

Spares Insurance—US$*              

Part II – Modifications Applicable Where Lessee Is Not an Airline or Other
Operator of Engines

 

Pursuant to 2.1.4 of the Master Agreement, the Master Agreement is modified as
follows (“N/A” denotes non-applicability): The following wording shall be added
to Annex 1 – Definitions and Rules of Interpretation: “Permitted Sub-Lessee”
shall mean a licensed airline operator of good standing acceptable to Lessor,
acting reasonably;” Lessee will not operate the Engine, but will be entitled to
sub-lease the Engine to sub-lessees; PROVIDED THAT:

(a)   no Event of Default has occurred and is continuing

(b)   any such sub-lease agreement:

(i) shall be subject and subordinate in all respects to this Agreement

(ii)  shall not be capable of extending beyond the end of the Lease Period;

(c)   the relevant Permitted Sub-Lessee covenants directly to the Lessor not to
do anything which would prejudice the Lessor’s interests, rights and benefits in
the Engine and/or the Insurances and/or under this Agreement or any other lessee
document and/or the interests, rights and benefits of the relevant parties in
the Engine and/or the Insurances and/or this Agreement under the relevant
documents, and agrees directly with the Lessor that such Permitted Sub-Lessee’s
rights under such sub-lease shall be subject and subordinate in all respects to
the rights of the Lessor under this Agreement; and

(d)   the terms of the relevant sub-lease, shall provide that the leasing,
chartering or hiring of the Engine to such Permitted Sub-Lessee and that the
right of the Permitted Sub-Lessee to the use, possession and enjoyment of the
Engine shall terminate simultaneously with the giving by the Lessor of any
notice pursuant to this Agreement; and

(e)   notwithstanding the foregoing provisions of this clause, no relevant
sub-lease permitted under this clause shall involve any transfer of title to or
interest in the Engine or any part thereof, nor shall it in any way discharge or
diminish any of the Lessee’s obligations to the Lessor under this Agreement or
under any other document.

Part III – Other Modification to Master Agreement

As regards this Lease Agreement, the Master Agreement is further modified as
follows (“N/A” denotes non-applicability):

 

1.

For purposes of this Agreement, all references to the JAA also include the
European Aviation Safety Agency as successor to the JAA (“EASA”). If Part I,
point 1 of this Lease Agreement indicates the Engine will be supplied to Lessee
with both FAA and JAA serviceability tags, then

 

7

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

  (a)

Section 4.7.1 of the Master Agreement is modified by, in subparagraph (ii),
deleting the words “FAA or JAA” and replacing them with the words “FAA and JAA;”

 

  (b)

Section 11.2.1 of the Master Agreement is restated as follows: “The redelivered
Engine shall have valid serviceability tags issued by the FAA and JAA,
respectively.

 

2.

The following new definitions are inserted in the correct alphabetical position
in annex 1:

“EASA means the European Aviation Safety Agency or any other authority to which
its responsibilities have been transferred or reallocated and includes, where
the context so requires, a reference to the European Joint Airworthiness
Authority.”

“LIBOR means the British Bankers Interest Settlement Rate for the Agreed
Currency and period displayed on the relevant Reuters screen or, if that page is
unavailable, another page displaying the appropriate rate or if no page is
available the arithmetic mean (rounded upward to 4 decimal places) of the rates
quoted by the British Banking Association to leading banks in the London
interbank market as of 11.00 am on the relevant date for such period as Lessor
determines.”

“Operator Exceedance” means any repairs required to the Engine that are
attributable to FOD, misuse, mishandling, neglect, negligence or improper
operation outside of the specification or procedures laid down in the
Manufacturer’s maintenance manual, the AFM and any other operating manuals after
Delivery and during the term of the Lease Agreement.

 

3.

A new clause 2.4.3 is added as follows:

“Delivery by Lessee to Lessor of the Acceptance Certificate will be conclusive
proof as between Lessor and Lessee that Lessee has examined and investigated the
Engine Package, that the Engine Package is satisfactory to Lessee and that
Lessee has irrevocably and unconditionally accepted the Engine Package for lease
without any reservations whatsoever (except for any discrepancies which may be
noted in the Acceptance Certificate). Notwithstanding the foregoing, Lessee may
conduct a visual (including borescope) inspection of the Engine to determine
whether the Engine is serviceable and in the condition described in the Lease
Agreement. Such inspection must take place within four (4) days of receipt of
the Engine and may take place either at the Delivery Location or any other
location the Engine is being shipped to. If, following such inspection of the
Engine, Lessee acting in good faith reasonably determines that the Engine is
unserviceable and provides to Lessor a written report as to why Lessee has
determined that the Engine is unserviceable and provided that (1) such
unserviceability has not resulted from or occurred during the transportation of
the Engine to the inspection location, if the inspection has taken place at any
other location than the Delivery Location; and (2) Lessor has been given an
opportunity to remedy the defect or fault which has rendered the Engine
unserviceable having due regard to Lessee’s requirements for the Engine, Lessee
will, in the event that the inspection took place at any other location than the
Delivery Location, hold the Engine pending shipping instructions from Lessor, at
which time Lessee will ship the Engine to Lessor’s designated location at
Lessor’s sole expense. Upon receipt of the Engine by Lessor (in the same
condition and with the same Parts as on the Delivery Date in respect of such
Engine) the Lease Agreement will terminate, all funds previously received by
Lessor from Lessee pursuant to this Lease Agreement will be returned to Lessee.

Notwithstanding anything to the contrary contemplated herein, in the event that
the Engine is rejected by Lessee’s Permitted Sub-Lessee within thirty (30) days
after Delivery due to any one or more of the open items set out in Open Item
List in Appendix H attached hereto being not acceptable under such Permitted
Sublessee’s maintenance program; then Lessee shall have the option to terminate
the Lease Agreement effective as of the date the Engine is redelivered to Lessor
in accordance with the provisions of the Lease at Lessor’s designated location
at Lessee’s sole expense. For the avoidance of doubt, none of the items listed
in Appendix H will be considered a defect or fault which has rendered the engine
unserviceable and Lessee will continue to pay Rent to Lessor until the Engine
has been so redelivered.”



--------------------------------------------------------------------------------

4.

Section 4.6.1 of the Master Agreement is modified by adding the following to the
end of the first sentence:

“so as to keep the Engine Package in a serviceable state of repair and in a
fully operational and airworthy condition, and otherwise in as good operating
and physical condition as at the time of delivery to Lessee, normal wear and
tear due to the accumulation of flight hours and flight cycles from ordinary
operation excepted, and except that Lessee will not be responsible for replacing
life limited parts which are due for replacement solely as the result of life
expiration but Lessee shall be responsible for replacing or repair of any LRUs
that become unserviceable.”

 

5.

Section 4.6.2 of the Master Agreement is modified by:

 

  (a)

replacing subparagraph (iii) thereof with the following:

“(iii) the operation of the Engine beyond the limits outlined in the Applicable
Engine Standards,”

and

 

  (b)

adding the following new subparagraph (v) at the end thereof:

“or (v) any cause whatsoever, so that the Engine Package is kept in a
serviceable state of repair and in a fully operational and airworthy condition,
and otherwise in as good operating and physical condition as at the time of
delivery to Lessee, reasonable wear and tear from ordinary use excepted;
provided, however, that notwithstanding the foregoing, each Engine Package must
be redelivered to Lessor in serviceable condition at the end of its Term and in
accordance with Section 11 of the Master Agreement, except that Lessee will not
be responsible for replacing life limited parts which are due for replacement
solely as the result of life expiration but Lessee will be responsible for
replacing or repair of any LRUs that become unserviceable.”.

 

6.

Section 8.1 of the Master Agreement is modified by adding the following to the
end thereof:

“The parties agree that the insurances described in Annex 4 are as in effect on
the date of each Lease Agreement without amendment.”

 

7.

Section 11.4 of the Master Agreement is modified by deleting subparagraph
(vii) and replacing it with the following:

“a certificate stating that, during the Term, the Engine was not (a) involved in
an accident, incident, fire or a major failure, (b) exposed to stress or heat
beyond limits, (c) immersed in salt water or exposed to corrosive agents outside
normal operation or (d) operated by a Government Entity; and”

 

8.

Section 17.16 of the Master Agreement is modified by deleting subparagraph
(i)(a) and replacing it with the following:

“to an affiliate of Lessor or”

 

9.

Section 17.7 of the Master Agreement shall be deleted entirely and the following
shall be added in lieu thereof:

 

9



--------------------------------------------------------------------------------

“17.7.1 This Agreement will be governed by and construed in accordance with the
Laws of the State of New York, as specified in Part I, point 29 of the Lease
Agreement, without application of conflict of laws rules which refer to other
Laws.

17.7.2. Lessor may enforce any term of any Section of this Agreement that grants
any rights to Lessor.

17.7.3. Lessee may enforce any term of any Section of this Agreement that grants
any rights to Lessee.

17.7.4. Any Indemnitee may enforce the terms of Section 10.4 and Sections 10.1
to 10.3 inclusive in accordance with the provisions of this Agreement and the
Rights of Third Parties Act.

17.7.5. The parties to this Agreement shall not require the consent of any third
party to amend, vary or revoke any clause of this Agreement, including this
Section 17.7.”

 

10.

Annex 1 of the Master Agreement is modified by:

 

  (a)

deleting the definition of “Applicable Engine Standards” and replacing it with
the following:

“Applicable Engine Standards means the original Engine manufacturer’s operating
procedures and the original aircraft manufacturer’s operating procedures.”

 

  (b)

adding the following to the end of the definition of “Aviation Authority”:

“and the FAA, and if Part I, point 1 of this Lease Agreement indicates the
Engine will be supplied to Lessee with (i) an FAA or JAA serviceability tag,
then at least the FAA or JAA, as applicable and dual serviceability tags if
possible and (ii) both FAA and JAA dual serviceability tags, then the FAA and
JAA dual serviceability tags.”

 

  (c)

adding the following to the end of the definition of “Law”:

“and including the Export Administration Regulations and/or International
Traffic-In-Arms Regulations of the United States of America.”

 

11.

Annex 4 of the Master Agreement is modified by adding the following to the end
of point 9;

“The Product Liability Insurance shall name each Indemnitee as additional
assured, warranted, as to it, no operational interest.”

 

12.

Clause 6 of Annex 4 is modified by inserting before the final sentence the
following:

“If the Engine is installed on an aircraft, the agreed value of such aircraft
shall automatically be increased by the agreed value of the Engine for the
period it is installed.”

As used in this Lease Agreement, the term “this Agreement” refers to the Master
Agreement as modified by this Lease Agreement.



--------------------------------------------------------------------------------

IN WITNESS whereof, the Parties have executed this Lease Agreement on the
respectives dates specified below.

 

Contrail Aviation Support, LLC BY:   /s/ Joseph G. Kuhn NAME:   Joseph G. Kuhn
TITLE:   CEO DATE:   12/28/17

 

MTU Maintenance Lease Services B.V.

BY:  

/s/ Xavier Schmid

NAME:  

Xavier Schmid

TITLE:  

CFO-Director Finance

DATE:  

28/12/2017

 



--------------------------------------------------------------------------------

Part IV – Appendices

Appendix A: Acceptance Certificate

Appendix B: Monthly Engine Utilization And Status Report

Appendix C: Redelivery Requirements

Appendix D: Use Fee Amount (Flight Hours)

Appendix E: Harsh Environment Countries

Appendix F: Non-Incident Statement

Appendix G hereto is the form of Certification and Representation Regarding
Items Subject to Export Contrail Requirements. Lessee agrees that by its
signature of this Lease Agreement below, that Lessee certifies that to the best
of its knowledge, the information set forth on the attached Appendix G is
accurate, current and complete as of the date of this signing and that the
signatory to this Agreement is duly authorized by Lessee to provide this
certification and representation.

 

12



--------------------------------------------------------------------------------

Appendix A – Acceptance Certificate

Contrail Aviation Support, LLC

435 Investment Court Verona

Wl 53593

USA

 

Re:

Acceptance of Engine Package

Dear Sir/Madam,

Reference is made to the Lease Agreement between you (“Lessor”) and us
(“Lessee”) dated 27.12.2017 (“Engine Lease Agreement”) regarding the leasing by
Lessee of a CFM56-7 bearing manufacturer’s serial number 874771 (“Engine”).
Terms used herein without definition have the meanings assigned in the Engine
Lease Agreement.

Lessee hereby confirms to Lessor that:

 

(i)

on 11.01.2018 at 1200 GMT at Aircraft Inspection & Management, LLC FAA & EASA
CRS, 2481 W Poppy Ave, Tucson AZ 85705, Lessee accepted delivery of the Engine,
as described in Part I, point 1 of the Engine Lease Agreement and the Engine
Documentation, as described in Part I, point 13 of the Engine Lease Agreement;

 

(ii)

annex 1 hereto lists all Parts and annex 2 lists all Engine Documentation so
received by Lessee; and

 

(iii)

the Engine Documentation confirms the Engine Flight Hours and Engine Flight
Cycle information and data summarized on annex 3 hereto.

 

MTU Maintenance Lease Services B.V. By:  

/s/ Martin Friis-Peterson

 

Martin Friis-Peterson

  Managing Director

 

 



--------------------------------------------------------------------------------

Appendix B – Monthly Engine Utilization And Status Report

MONTHLY LEASE ENGINE UTILIZATION AND STATUS REPORT

UTILIZATION DATA IS DUE NO LATER THAN THE 10TH DAY OF EACH MONTH

 

To: Contrail Aviation Support, LLC    From: Attention:    Name: E-Mail:     
E-Mail   

MONTH and YEAR OF REPORTED UTILIZATION:                                     

 

1)    Engine Type:                                         2)    Engine Serial
No.:                                      3)    Total Time Since New:
                                       Total Cycles Since New:
                                     4)    Hours Flown During the Preceding
Month:    5)    Cycles Flown During the Preceding Month:   

(Rounded to nearest whole hour)

Hours:                                 

   Total Cycles:                                      6)    Aircraft:    7)   
Thrust Categories Operated Throughout Lease:    A/C Model:
                                                  Registration:
                                               Rating:
                                         Cycles:    Position:
                                               Rating:
                                         Cycles:          Rating:
                         Cycles: 8)    Date Installed:
                                     or    9)    Reason for Removal:    Date
Removed:                                                10)    The average
Take-off EGT margin for the month:    11)    The number of hours or percentage
of flight hours the Engine was operated in or over the continental United
States.    EGT Margin:                                Hours:
                                



--------------------------------------------------------------------------------

Appendix C - Redelivery Requirements

1.    Date of Redelivery. Lessee will return the Engine installed on the same
engine transportation stand (or as otherwise agreed) as delivered to Lessee at
Delivery, to Lessor on the Final Date or on the date of other valid termination
of the Lease Agreement in the condition required by the Lease Agreement. The
costs for shipping of the Engine to any other location than the designated
Redelivery Location will be borne by the Lessor.

2.    Redelivery Inspection. Lessee will perform or cause to be performed at its
own cost on the Engine immediately prior to its return to Lessor:

a.    a power assurance test run (test 05) at the thrust rating that the Engine
will make power (“MPA”) according to the applicable aircraft maintenance manual
requirements, followed by

b.    a full end of lease (“EOL”) inspection as required by the end of lease
inspection requirements detailed in Schedule 1 to Appendix C, including an
acceptable full video borescope inspection, with written report, of all
accessible sections of the Engine within maintenance manual limitations, for
continued time/reduced inspections (except in the case of FOD, misuse, neglect,
negligence or improper operation). Such borescope inspection shall be performed
by Lessor’s representative with consideration or exception given for (i) the
findings with respect to the borescope inspection of the Engine provided by
Lessor at Delivery and (ii) normal wear and tear during the Lease Term due to
the accumulation of flight hours and flight cycles from ordinary operation, and
except that Lessee will not be responsible for replacing life limited parts
which are due for replacement solely as the result of life expiration but Lessee
will be responsible for replacing or repair of LRUs that become unserviceable.

The corresponding MPA and EOL inspection protocols shall be redelivered with the
Engine. Lessee will provide Lessor with at least fourteen (14) Business Days
advance written notice of such scheduled Engine inspection and test, so that
Lessor may have the opportunity to witness same. Should Lessee not inform Lessor
in advance of the impending MPA and EOL inspection with at least fourteen
(14) days’ notice, and the Lessee elects to perform the scheduled MPA and EOL
inspections without Lessor present, Lessor may at its sole discretion disregard
the MPA and EOL inspection performed by Lessee and perform a test cell run and
corresponding EOL inspection at Lessor’s MRO facility at the cost and risk of
Lessee. . In the event that the borescope inspection or the MPA or test cell run
identifies any defect in the Engine or any item not being within the
manufacturer’s limits as stated in the relevant aircraft maintenance manual
(“AMM”) or engine maintenance manual (“EMM”), such defect shall be repaired at
Lessee’s sole cost and expense provided such defect is not resulting from normal
wear and tear due to the accumulation of flight hours and flight cycles from
ordinary operation, and except that Lessee will not be responsible for replacing
life limited parts which are due for replacement solely as the result of life
expiration but Lessee will be responsible for replacing or repair of LRUs that
become unserviceable.

3.    Return Conditions. In addition to any other requirements of this Lease,
upon return of the Engine to Lessor, Lessee will ensure that:

a.    the Engine is free and clear of all Liens (except Permitted Liens) and
shall have installed thereon the Parts installed at Delivery or replacements
thereof installed in accordance with the provisions of the Lease Agreement,
provided that the title thereto is vested in Lessor;

b.    the Engine is either (i) serviceable or (ii) unserviceable based on
(x) being fully time expired or (y) borescope findings beyond maintenance manual
limits due to normal wear and tear due to the accumulation of flight hours and
flight cycles from ordinary operation, and except that Lessee will not be
responsible for replacing life limited parts which are due for replacement
solely as the result of life expiration but Lessee will be

 

15



--------------------------------------------------------------------------------

responsible for replacing or repair of LRUs that become unserviceable, with no
evidence of FOD, misuse, abuse or Lessee induced or other Operator Exceedance
damage; it is specifically recorded that any reduced inspection interval (not
related to FOD, misuse or abuse or Lessee induced or other Operator Exceedance
damage) per CFM or maintenance manual shall not be considered a cause to deem
the Engine to be unserviceable;

c.    in the event the Engine cannot sustain *             pounds of thrust, has
damage beyond continued time limitation (not related to FOD, misuse or abuse or
Lessee induced or other Operator Exceedance damage) the Lessor shall accept the
Engine and repair or dispose of it as Lessor deems fit (in this case the Engine
shall be deemed unserviceable and all clauses relating to a serviceable engine
shall not apply, however, Lessee shall comply with the MPA (only if it is safe
to do so) and EOL inspections referred to in Section 2;

d.    the Engine shall have installed thereon all Parts installed thereon on the
Delivery Date or permitted replacements thereof in accordance with the Lease
Agreement and the Engine will be configured and licensed by CFM International,
Inc. as a CFM56-7B26 engine and in an as good condition as at Delivery, normal
wear and tear due to the accumulation of flight hours and flight cycles from
ordinary operation excepted, and except that Lessee will not be responsible for
replacing life limited parts which are due for replacement solely as the result
of life expiration but Lessee will be responsible for replacing or repair of
LRUs that become unserviceable and changes and normal rate of performance
deterioration excepted;

e.    the Engine and each of its Parts and components, is free of all deferred
or carry-over maintenance items, including pilot log book reports and defects
requiring repetitive inspections and will not be “on watch” or have any reduced
interval inspections;

f.    the Engine has affixed a current, valid and effective EASA Form 1 and FAA
8130-3 Form with full return-to-service statement, if serviceable, at
*             pounds of thrust;

g.    with reference to the MPA and EOL inspection referred to in Section 2 and
together with the Engine’s historical and technical data and condition trend
monitoring data for the Engine, Lessor is satisfied:

i.    with the Engine’s status and that there is no indication of an adverse
deterioration in the performance of the Engine which is higher than normal based
upon Lessee’s maintenance experience in operating engines of the same type and;

h.    prior to returning the Engine to Lessor, Lessee will prepare the Engine
for shipment by:

i.    capping and plugging all openings of the Engine;

ii.    preserving the Engine for three hundred sixty-five (365) days storage,
according to the engine preservation procedure of the AMM or the relevant EMM;
and

iii.    completely covering the Engine with heat shrink wrap and the tarpaulin
cover or bag (if provided) at Delivery.

4.    Non-Incident Statement. Upon redelivery, Lessee shall issue a Non-Incident
Statement in the form set out in Appendix F.

5.    Redelivery Reports. Upon redelivery of the Engine in accordance with the
terms of the Lease Agreement, Lessee will (i) perform the redelivery checks,
tasks and inspections specified in Clause A of Schedule 1 to Appendix C,
(ii) deliver to Lessor the redelivery documents specified in Clause B of
Schedule 1 to Appendix C and (iii) prepare, execute and deliver to Lessor the
Engine operational report and a redelivery checks and inspection report in the
respective forms of Schedule 1 and Schedule 2 to Appendix C.

 

 

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

6.    Indemnities and Insurance. The indemnities and insurance requirements set
forth in Sections 8 and 10 of the Master Agreement, respectively, will apply to
Indemnitees and Lessor’s representatives during the return of the Engine,
including the redelivery inspection.

 

17



--------------------------------------------------------------------------------

SCHEDULE 1 TO APPENDIX C

ENGINE REDELIVERY TASK AND DOCUMENTS

 

1.1

A Full Performance Test cell run (“TCR”) according to the respective Engine type
manual requirements including Engine Water Wash.

or alternatively, only if the TCR is waived in accordance with the provisions of
the Lease Agreement:

 

1.2

An On Wing Performance Test in the form of a Maximum Power Assurance run or
similar test as further described in Exhibit E.5 with calculated EGTM result
including Engine Water Wash to be performed immediately prior to Engine removal.

 

1.3

The Engine Fuel and Oil System shall be preserved long term (365 days) per AMM
immediately prior to return of the Engine in accordance with the Lease
Agreement.

 

1.4

A full End of Lease Inspection as required by the end of lease inspection
requirements detailed in Exhibit E.5 of the Lease Agreement. Or respectively the
inspection checks recommended by the OEM comprising all of the tasks listed in
the current revision of the applicable aircraft manufacturer’s MPD and
applicable to the Engine. The inspection check can be carried out in accordance
with Lessee’s Maintenance Program.

 

1.5

A Full Engine Video/DVD Borescope Inspection (cold and hot section) post test
cell/ground run is required in accordance with the AMM including leading edge
and trailing edge.

 

1.6

Completely covering the Engine with the tarpaulin cover provided at Delivery.

 

1.7

Engine shipment in accordance with the manufacturer’s
specifications/recommendations. Any trucks used for shipment of the Engine will
be equipped with air ride or air cushion suspension system.

The engine has to be returned on the following SHIPPING STAND:

 

Base P/N                        ,   S/N                     
Cradle P/N                     ,   S/N                     

 

2.

End of Lease Documentation

On redelivery of the Engine, Lessee shall provide the following documentation to
Lessor:

 

2.1

Operator certified NON-INCIDENT STATEMENT shall be issued upon redelivery,
substantially in the form set out in the attached template printed on Airline
headed paper and signed by authorized representative of Operator. (Exhibit E.2
of the Lease agreement).

 

2.2

Operator certified ETOPS CERTIFICATION at Engine removal. The ETOPS
Certification needs to be on Airline letterhead signed by authorized
representative of Operator. (Exhibit E.3 of the Lease agreement).

 

2.3

Complete operator certified ENGINE OPERATIONAL REPORT (Exhibit E.4 of the Lease
agreement) printed on Airline headed paper, signed by authorized representative
of Operator.

 

2.4

Operator certified FAA & EASA and Local Air Authority Airworthiness Directive
(AD)



--------------------------------------------------------------------------------

 

STATUS current to redelivery date on Airline headed paper. It shall include all
applicable AD’s, the Means of compliance for all accomplished AD’s and include
the repetitive inspection compliance supporting data (if applicable).

 

2.5

If any AD’s or SB’s have been performed during the lease period, copies of
accomplishment records/documents (job cards, work cards, etc) are required.

 

2.6

Operator certified LLP DISK SHEET at each Engine Removal and Installation. The
LLP Sheet needs to be on Airline letterhead signed and dated.

 

2.7

Operator SERVICEABLE TAG issued in accordance with operator local aviation
authority (if applicable). The copy should remain with the Engine. It should
state that the Engine was removed in Serviceable Condition and removal reason.
It should also state the Total Engine Time and Total Engine Cycles /TET and TEC)
and removal date and removal location.

 

2.8.

ENGINE TEST CELL REPORT, which shows Engine parameters at Hot Day Take-off.

 

2.9

Results of an On Wing Performance Test in the form of a Maximum Power Assurance
run (MPA) or similar test (if applicable) with all recorded parameters with
calculated and documented EGTM.

 

2.10

A written and certified BORESCOPE REPORT per each stage, LE and TE, based on the
Full Engine Video Borescope Inspection performed after the Test Cell run (or MPA
run) and compiled by an approved Air Regulatory Source including two copies of
the VIDEO BORESCOPE (DVD or CD-Rom).

 

2.11

ENGINE TREND MONITORING DATA, including take-off and cruise performance data,
cruise mechanical data for the duration of the Engine’s operation throughout the
Lease Term.

 

2.12

END OF LEASE (EOL) INSPECTION check list (refer to attached Inspection Check
List Exhibit E.5) completely signed by mechanic/technician and inspector or
responsible person within a maintenance organization performing the inspection.
Or respectively the inspection checks recommended by the OEM comprising all of
the tasks listed in the current revision of the applicable aircraft
manufacturer’s MPD and applicable to the Engine. The inspection check can be
carried out in accordance with operator’s maintenance program.

 

2.13

ENGINE ACCESSORY and QEC LIST at Engine redelivery. Engine should be returned
with the same inventory as provided at Delivery. Lessee has to send an updated
Engine Accessory and QEC List in accordance with the list set out in 2.25 herein
below provided with the Engine at Delivery. Any component changes must be
supported with adequate records. At minimum date of installation, engine TSN/CSN
at component installation. All such replacement parts must be certified with FAA
dual or EASA dual release certificate, with back to birth traceability on all
LLP’s. In addition, full traceability (TSO/TSR) is required for any significant
rotable component. Lessor is entitled to reject a replacement component if it is
not in same or higher modification status as original part or satisfied with the
standard of the components or the quality of its associated records.

 

2.14

Engine FAA 8130-3 and EASA FORM ONE RELEASE CERTIFICATE or alternative a EASA
DUAL RELEASE CERTIFICATE or FAA 8130-3 DUAL RELEASE CERTIFICATE. The copy should
remain with the Engine. It should state the Total Engine Time and Total Engine
Cycles /TET and TEC), removal date and that the Engine was removed in
Serviceable Condition, reason for removal and mention all inspection/work
accomplished. (MPA run or test cell run, preservation and preservation date,
BSI, “EOL Inspection Checks”, etc).

 

19



--------------------------------------------------------------------------------

2.15

PRESERVATION TAG with date of expiration confirming that the Engine oil system
and fuel system was long term preserved for 365 days. All openings of the Engine
have to be capped and plugged.

 

2.16

A copy of signed/stamped Task Card covering Engine long term preservation.

 

2.17

A copy of operator Aircraft Tech Log Sheet showing Engine installation/removal
from wing.

 

2.18

A copy of signed/stamped Task Card showing Engine installation/removal from
wing.

 

2.19

A copy of maintenance records showing Engine conversion at engine
installation/removal from wing (if applicable).

 

2.20

TECHNICAL LOG PAGES and PILOT REPORTS related to the Engine that occurred
throughout the Lease Term including the respective corrective actions.

 

2.21

UNSCHEDULED MAINTENANCE EVENTS and INSPECTION REPORTS.

 

2.22

SCHEDULED MAINTENANCE and INSPECTIONS accomplished in accordance with operator
APPROVED MAINTENANCE PROGRAM

 

2.23

OPEN/DEFERRED/CARRY FORWARD items, documentation covering any Open items,
Deferred Defects or Carry Forward items.

 

2.24

DIGITAL PHOTOS of the Engine accessories including Engine data plate prior to
covering, and photos of the Engine in bagged condition (Refer to MTU EOL check
list Exhibit E.5).

 

 

MTU Maintenance Lease Services

        CFM56-7B20 ESN        874771      

ACCESSORY INVENTORY is issued by China Airlines dated 23 August 2017, and is set
out in Appendix I hereto.

 



--------------------------------------------------------------------------------

SCHEDULE 2 TO APPENDIX C

 

END

OF

LEASE

REQUIREMENTS

TASK #

 

TASK DESCRIPTION

 

BOEING MPD &

AMM REFERENCE

 

REMARKS

 

INSPECTOR

Date/Signature/
Stamp

1   ENGINE DOCUMENTATION CHECK 1.1   CHECK MAINTENANCE LOG BOOKS AND PROVIDE
PAPERWORK FOR ANY ENGINE RELATED MAINTENANCE REPORTS, PILOT REPORTS AND DEFERRED
DEFECTS REPORTED.   N/A  

OPERATOR

TASK

    NOTE: Not applicable in Shop.       1.2   CHECK AD NOTE STATUS. CHECK FOR
REQUIRED FAA-EASA AD AND SB OEM CAT 1, 2 INCORPORATION.   N/A      

NOTE: When Engine in MTU Shop - SB

check per MTU lease group advice.

      1.3   CHECK AIRCRAFT DATA FOR ATA CHAPTER 70-80 CLASS 3 FAULTS.   N/A  

OPERATOR

TASK

    NOTE: Not applicable in Shop.       2   ENGINE GENERAL INSPECTION 2.1  
CLEAN THE ENGINE GAS-PATH WITH PURE WATER.  

AMM 72-00-00-100-

803

EM 72-00-00-100-002 Clean 002

      NOTE: Before On-Wing or Test Cell run.       2.2   PERFORM FULL
PERFORMANCE TEST CELL RUN TEST 003 AND 009 OR FOLLOWING GROUND TESTS: NO. 3A, 5,
7, 8, 13 AND PROVIDE WRITTEN REPORTS.  

AMM 71-00-00-700

(ON-WING-TEST)

EM 72-00-00-760 (TEST CELL)

      NOTE: Refer to applicable lease agreement for required Tests (On-Wing or
Test Cell).       2.3  

PRESERVATION OF AN ENGINE FROM ONE MONTH TO ONE YEAR.

ATTACH PRESERVATION INFORMATION LABEL ON ENGINE OIL TANK THAT ENGINE HAS BEEN
PRESERVED.

 

AMM 71-00-03-600-

811

(ON WING)

ESM 72-00-00-500-001

(TEST CELL)

      NOTE: On-Wing or Test Cell.      

 

21



--------------------------------------------------------------------------------

2.4  

PERFORM RECEIVING PHOTO DOCUMENTATION OF ENGINE BUILD CONFIGURATION. (FOLLOWING
VIEWS: FRONT, RH FAN MODUL, BOTTOM FAN MODULE, LH FAN MODULE, UPPER FAN MODULE,
RH CORE MODULE, BOTTOM CORE MODULE, LH CORE MODULE, UPPER CORE MODULE, REAR,
ENGINE DATA PLATE, ENGINE OWNER PLATE, RH SHIPPING STAND GENERAL VIEW, LH
SHIPPING STAND GENERAL VIEW, SHIPPING STANDS WHEEL, SHIPPING STAND
IDENTIFICATION PLATES, SHIPPING STAND TOWING BARS, SHIPPING STAND BASE AND
CRADLE IDENTIFICATION PLATE).

 

NOTE: After Engine removal.

  N/A     2.5  

VERIFY CURRENT EEC SOFTWARE VERSION ON INSTALLED EEC.

 

NOTE: Pay attention to information on software modification label below EEC
identification plate.

  EEC P/N:                                                                      
     

 

EEC S/N:

                                                                             
Software Version:                                             
                                 2.6  

CREATE AND COMPLETE ENGINE

INVENTORY LIST.

  N/A       NOTE: Based on MTU lease group delivered listing.       2.7  

CREATE AND COMPLETE MISSING PARTS

LIST AGAINST EIPC AND PPBUM.

  N/A      

NOTE: Applicable when engine delivered with Missing parts list.

NOTE: When Engine in MTU Shop - Missing part check per MTU lease group advice.

      2.8   EXTERNAL GENERAL VISUAL INSPECTION OF ENGINE FOR ANY OBVIOUS DAMAGE
THAT MAY HAVE OCCURRED DURING TRANSPORTATION.   N/A       NOTE: Task should be
performed after Engine transportation from removal location to locatin where
visual inspections are carried-out.       2.9  

GENERAL VISUAL INSPECTION OF ENGINE

DRAIN LINES.

  AMM 71-71-00-200-802   2.10   OPERATIONALLY CHECK LEFT/RIGHT ENGINE ALL DRAIN
LINES.  

MPD 71-040-01/02

AMM  71-71-00-700-801

      For info only: every 6 years      

 



--------------------------------------------------------------------------------

3   ENGINE STAND AND COVER INSPECTION       3.1  

PERFORM GENERAL VISUAL INSPECTION OF

ENGINE SHIPPING STAND (BASE AND

CRADLE) INCLUDING WHEELS, TOW BARS, RIGHT GUARDS FOR ANY DAMAGES AND MISSING
PARTS.

REPORT TO MTU LEASE GROUP ANY

FINDINGS OR MISSING PARTS.

  N/A     3.2  

INSPECT ENGINE COVER FOR DAMAGES

SUCH AS TEARS AND HOLES.

  N/A     4   ENGINE OIL SYSTEM INSPECTION   4.1  

DETAILED INSPECTION OF THE LEFT/RIGHT ENGINE FWD SUMP, AFT SUMP, AGB/TGB
MAGNETIC CHIP DETECTORS FOR PARTICLES (FOR ENGINES WITH MCD) OR INTERROGATE DMS
FOR CHIP DETECTOR STATUS.

NOTE: FOR ENGINES WITH DEBRIS MONITORING SYSTEM.

 

For info only: Inspection Threshold 500 FH, Repeat 500 FH.

 

MPD 72-320-01/02

AMM 79-00-00-200-804

AMM 79-00-00-710-801

 

CONTAMINATION

FOUND:

 

YES

NO

 

Note: circle as approprlate.

  4.2  

REMOVE, INSPECT, AND REPLACE THE

LEFT/RIGHT ENGINE OIL SUPPLY FILTER ELEMENT.

INSPECT FOR CONTAMINATION AND IDENTIFY AS NECESSARY. REPLACE WITH

NEW FILTER AND CONSUMABLES.

 

MPD 79-010-01/02

AMM 79-21-03-000-802

AMM 79-21-03-400-801

 

CONTAMINATION

FOUND:

 

YES

NO

   

For info only: Inspection Threshold 7500

FH, Repeat 7500 FH.

    Note: circle as approprlate.   4.3   DETAILED INSPECTION OF THE LEFT/RIGHT
ENGINE OIL SUPPLY FILTER POP-OUT INDICATOR.   AMM 79-00-00-200-805  

 

23



--------------------------------------------------------------------------------

4.4  

REMOVE, INSPECT, AND REPLACE THE LEFT/RIGHT ENGINE OIL SCAVENGE FILTER ELEMENT.

INSPECT FOR CONTAMINATION AND IDENTIFY IF NECESSARY. REPLACE WITH NEW FILTER AND
CONSUMABLES.

 

MPD 79-040-01/02 AMM 79-21-06-000-801

AMM 79-21-06-400-801

 

CONTAMINATION

FOUND:

 

YES

NO

   

For info only: Inspection Threshold 7500

FH, Repeat 7500 FH.

    Note: circle as approprlate.   4.5   DETAILED INSPECTION OF THE LEFT/RIGHT
ENGINE STARTER MAGNETIC CHIP DETECTOR FOR METAL CHIPS.  

MPD 80-010-01/02

AMM 80-11-01-200-801

 

CONTAMINATION

FOUND:

   

For info only: Inspection Threshold 1600

FC, Repeat 1600 FC

   

YES

NO

        Note: circle as approprlate.   4.6  

EXTERNAL OIL SYSTEM INSPECTION

NOTE: applicable to engine areas only.

  AMM 79-00-00-200- 802   5   ENGINE FUEL SYSTEM INSPECTION   5.1  

REMOVE AND REPLACE THE LEFT/RIGHT ENGINE FUEL FILTER .

REPLACE WITH NEW FILTER AND CONSUMABLES.

 

NOTE: Do not install Fuel Filters listed in

AD 2006-26-01!

Record part number of newly installed Fuel Filter.

 

For info only: Inspection Threshold 6000

FH, Repeat 6000 FH

 

MPD 73-010-01/02

AMM 73-11-02-000-801

AMM 73-11-02-400-801

FAA AD Note 2006-26-01

 

CONTAMINATION

FOUND:

 

YES

NO

 

Note: circle as approprlate.

New P/N installed:

                                                        5.2  

IF ENGINE FUEL FILTER IS CONTAMINATED:

CHECK FUEL NOZZLE FILTER FOR CONTAMINATION AND REPLACE WITH NEW FILTER ELEMENT.

 

AMM 73-11-03-000

AMM 73-11-03-400

 

CONTAMINATION

FOUND:

 

YES

NO

       

 

Note: circle as approprlate.

  5.3   FUEL MANIFOLDS INSPECTION/CHECK.  

AMM 73-11-05--700-801

CFMI SB 72-0876

 

 



--------------------------------------------------------------------------------

6   FAN/INTERMEDIATE CASE INSPECTION     6.1  

DETAILED INSPECTION OF LEFT/RIGHT ENGINE INLET AND FAN BLADES.

 

For info only: Inspection Threshold 2500

FH, Repeat 2500 FH.

 

MPD 72-020-01/02

AMM 72-21-00-220-801

    6.2  

RELUBRICATE LEFT/RIGHT ENGINE FAN BLADES DOVETAIL. (FAN BLADES REMOVED) VISUALLY
INSPECT REMOVED COMPONENTS AND EXPOSED AREAS (SPINNER CONE, RETAINING RING,
PLATFORMS, SPACERS, FAN BLADES, SHIMS, FAN DISK, ETC..).

PAY SPECIAL ATTENTION FOR EVIDENCE OF BIRD STRIKE AND/OR FOD DAMAGE.

NOTE: To be performed if required and based on last lubrication (MTU to advise).

 

MPD 72-025-01/02

AMM 72-21-00-640-801

CFMI CESM 005

AMM 72-21-01-200-801

AMM 72-21-02-200-801

CFMI SB 72-0884

      For Info only: Inspection Threshold 5000 FH or 3000 FC, Repeat 5000 FH or
3000 FC (Whichever occurs first!) SB 72-0884 inspection once a year.       6.3  
PREPARE ACTUAL FAN BLADE DISTRIBUTION LIST WHICH INCLUDE ENGINE SERIAL NUMBER,
ISSUE DATE, FAN BLADE POSITION, PART NUMBER, SERIAL NUMBER, MOMENT WEIGHT AND
TECHNICIAN OR INSPECTOR NAME WITH SIGNATURE. CHECK EFFECTIVITY OF SB 72-0797 FOR
EACH FAN BLADE AND RECORD COMPLIANCE. NOTE: Applicable only if Fan Blades are
removed.   CFMI SB 72-0797     7   HPC FRONT STATOR/COMBUSTION CASE INSPECTION  
  7.1   HPC FRONT STATOR INSPECTION.   AMM 72-32-00-200-801     7.2   COMBUSTION
CASE INSPECTION.  

AMM 72-41-00-200-801

  8   LPT MODULE INSPECTION     8.1  

VISUAL CHECK OF THE LEFT/RIGHT ENGINE

AFT MOUNTS CLEVIS FOR STRUCTURAL INTERGRITY FAILURE.

 

MPD 72-300-01/02

AMM 72-56-00-200-802

     

For info only: Inspection Threshold 7500

FH, Repeat 7500 FH.

     

 

25



--------------------------------------------------------------------------------

8.2   LOW PRESSURE TURBINE CASE INSPECTION.   AMM 72-54-00-200-801     9  
ENGINE EXHAUST SYSTEM INSPECTION   9.1  

DETAILED INSPECTION OF THE LEFT/RIGHT

ENGINE EXHAUST PLUG DRAIN PAN AND TUBE FOR CONDITION AND SECURITY.

 

MPD 78-011-01/02

AMM 78-11-00-210-803

     

NOTE: Applicable to Engine with Exhaust Plug equipped with Drain Pad and tube
system installed.

ACCESS NOTE: Engine Exhaust Plug removal required.

For info only: Inspection interval every engine change.

      9.2   PRIMARY NOZZLE ASSEMBLY AND PRIMARY PLUG ASSEMBLY INSPECTION.   AMM
78-11-00-210-802           9.3   VISUALLY INSPECT PRIMARY EXHAUST NOZZLE
LABYRINTH SEALS.   AMM 78-11-00-210-801   10   ACCESSORY GEARBOX MODULE
INSPECTION   10.1  

VISUAL CHECK OF THE LEFT/RIGHT ENGINE ACCESSORY GEARBOX/TRANSFER GEARBOX MOUNT
FLANGES AND FAN CASE AND FAN FRAME ATTACHMENT MOUNTS.

 

For info only: Inspection Threshold 15000 FH, Repeat 15000 FH.

 

MPD 72-070-01/02

AMM 72-20-00-210-801

AMM 72-60-00-200-801

AMM 72-63-00-200-801

    11   FRONT MOUNT, AFT MOUNT, THRUST MOUNTS AND THRUST LINKS INSPECTION  
11.1   GENERAL VISUAL INSPECT FORWARD ENGINE MOUNT ASSEMBLY INCLUDING FAN CASE
FITTING, SIDE LINKS, HANGER AND LINK PINS.  

MPD 54-010-01/02

AMM 51-05-01-210

AMM 54-05-03-210

      For info only: Inspection Threshold 6 YRS, Repeat 18000 FC whichever comes
first.       11.2   GENERAL VISUAL INSPECT LEFT STRUT ATTACH BOLTS AT FORWARD
ENGINE MOUNT.  

MPD 54-015-01/02

AMM 51-05-01-210

AMM 54-05-03-210

      For info only: Inspection Threshold 9 YRS, Repeat 18000 FC whichever comes
first.      



--------------------------------------------------------------------------------

11.3  

GENERAL VISUAL INSPECTION OF FORWARD AND AFT ENGINE MOUNT TO STRUT SHEAR PINS.

 

NOTE: Engine off-wing.

 

For info only: Inspection intervall at engine removal.

 

MPD 54-020-01/02 AMM 51-05-01-210

AMM 54-05-03-210

    11.4  

GENERAL VISUAL INSPECTION OF AFT

ENGINE MOUNT ASSEMBLY INCLUDING THRUST LINKS AND THRUST LINK PINS; MOUNT TO
ENGINE LEFT, CENTER AND RIGHT LINKS, INCLUDING LINK PINS;

HANGAR AND EVENER BAR; ATTACH BOLTS.

 

For info only: Inspection Threshold 6 YRS, Repeat 18000 FC.

 

MPD 54-030-01/02

AMM 51-05-01-210

AMM 54-05-03-210

    11.5  

VISUAL CHECK OF THE LEFT/RIGHT ENGINE

ATTACHMENT BOLTS FOR THE THRUST MOUNT FITTINGS.

 

For info only: Inspection Threshold 10000

FC, Repeat 10000 FC.

 

MPD 72-100-01/02

AMM 72-23-04-200802

    11.6  

VISUAL CHECK OF THE LEFT/RIGHT ENGINE

THRUST MOUNT FITTINGS.

 

For info only: Inspection Threshold 15000 FH, Repeat 15000 FH.

 

MPD 72-110-01/02

AMM 72-2304-200-801

    11.7   THRUST LINKS VISUAL INSPECTION.   AMM 71-21-02-210-802     11.8  

AFT ENGINE MOUNT VISUAL INSPECTION.

 

NOTE: Engine off-wing.

 

NOTE: Ensure Aft Mount and Center Link has correct marking IAW BOEING alert SB
737-71A1462 and that the Center Link is correctly installed on Aft Mount. Please
advise to MTU leasegroup if Center Link was incorrectly installed or if markings
are missing from Aft Mount Assy.

 

AMM 71-21-00-200-805

FAA AD Note 2011-18-10

BOEING SB 737- 71A1462 REV.3

    12   HYDRAULIC SYSTEM COMPONENTS INSPECTION    

 

27



--------------------------------------------------------------------------------

12.1  

REPLACE EDP CASE DRAIN FILTER ELEMENT. REPLACE WITH NEW FILTER ELEMENT AND
CONSUMABLES.

 

NOTE: If you find a large quantity of small metal particles, large metal
particles that are not of equal dimensions, or a large quantity of steel
particles, then replace the hydraulic pump. Write down the results of the filter
inspection and give them to the pump overhaul facility.

 

 

MPD 29-050-01/02 AMM 29-11-51-000-801

AMM 29-11-51-400-801

 

CONTAMINATION

FOUND:

 

YES

NO

 

Note: circle as

approprlate.

   

For info only: Inspection Threshold 2400

FH, Repeat 2400 FH.

      13   GENERAL INSPECTION OF IDG (IF INSTALLED)   13.1  

CHANGE IDG OIL.

 

For info only: Threshold 1800 FH, Repeat 1800 FH

 

MPD 24-010-01/02

AMM 12-13-21-600-802

    13.2  

DETAILED INSPECTION OF IDG DELTA P

INDICATOR.

 

NOTE: When the DPI is in the up position and if the DPI resets decal (if
installed) shows it is the 4th DPI extension, the IDG must be replaced.

 

MPD 24-020-01/02

AMM 12-13-21-200-802

     

For info only: Threshold 800 FH, Repeat

800 FH.

      13.3  

DETAILED INSPECTION OF IDG OIL

LEVEL.

 

For info only: Inspection Threshold 800 FH, Repeat 800 FH.

 

MPD 24-030-01/02

AMM 12-1321-200-801

    13.4  

REPLACE IDG CHARGE AND SCAVENGE OIL

FILTER

INSPECT FOR CONTAMINATION AND IDENTIFY IF NECESSARY. REPLACE WITH NEW FILTER AND
CONSUMABLES.

 

Note: If the scavenge filter and the IDG oil condition are not satisfactory, or
the DPI Resets decal (if installed) shows it is the 4th extension, the IDG must
be replaced.

 

For info only: Inspection Threshold 1800

FH, Repeat 1800 FH.

 

MPD 24-040-01/02

AMM 24-11-41-000-801

AMM 24-11-41-200-801

AMM 24-11-41-400-801

 

CONTAMINATION

FOUND:

 

YES

NO

 

Note: circle as

approprlate.

  13.5  

TORQUE CHECK OF IDG QUICK ATTACH/DETACH (QAD) COUPLING.

 

For info only: Inspection Threshold 3600 FH, Repeat 3600 FH.

 

MPD 24-050-01/02

AMM 24-11-61-200-801

   



--------------------------------------------------------------------------------

13.6  

INSPECT (GVI) THE ENGINE IDG SURFACE

AIR COOLED OIL COOLER

 

For info only: Inspection Threshold 7560

FH, Repeat 7560 FH.

  MPD 24-060-01/02 AMM 24-11-21-200-801     14   INSPECTION OF ELECTRICAL
HARNESSES, CABLES 14.1  

STANDARD ENGINE WIRING AND EQUIPMENT CHECK.

 

NOTE: The retention test for the connector sockets is not required.

 

AMM  70-70-01-200-801

(without retension test)

    14.2   IGNITION EXCITER INSPECTION.   AMM 74-11-01-200-801     14.3  

DETAILED INSPECTION OF BOTH IGNITION

PLUGS.

 

Plug Replacement interval 1000cycle or 2000hr (whichever comes first)

 

AMM 74-21-02-200-801

CESM 006

 

IGNITION

PLUGS

REPLACED:

 

YES

NO

       

NOTE: circle as

appropriate

  14.4  

DETAILED INSPECTION OF BOTH ENGINE

IGNITION LEADS.

 

For info only: Inspection Threshold 4000 FC, Repeat 4000 FC.

 

MPD 74-020-01/02

AMM 74-21-01-200-801

    14.5  

DETAILED INSPECTION OF CONNECTORS

FOR TIGHTNESS (ALL CONNECTORS ON HARNESS J5, J6, J7, J8, J9, CJ9, J10, CJ10,
MW0301, MW0302, MW0303 AND MW0304).

 

For info only: Inspection Threshold 15000 FH, Repeat 15000 FH.

 

MPD 20-120- 01/02

AMM 05-55-10-220-801

    14.6  

INSPECT (DETAILED) THE IDG POWER FEEDER WIRING AND CONNECTED EWIS-ENGINE #1/#2
(EZAP).

 

For info only: Inspection Threshold 5500 FC or 30 MO, Repeat 5500 FC or 30 MO
(whichever comes first)

 

MPD 20-470/480-00

AMM  05-42-04-211-801/802

AMM 20-60-03-100-801

    15   VIDEO BORESCOPE INSPECTION (TO BE PERFORMED POST GROUND RUN OR POST
TEST CELL RUN) 15.1   BORESCOPE INSPECTION PREPARATION.   AMM 72-00-00-200-802  
 

 

29



--------------------------------------------------------------------------------

15.2  

PERFORM VIDEO BORESCOPE INSPECTION

OF BOOSTER STG. 2 THROUGH STG.4 BLADES.

 

NOTE: Following areas have to be inspected - LE of STG. 2 Blades through the
inlet to the primary gas path or the booster inlet, TE of STG. 3 Blades through
the borescope port S0, LE of STG. 4 Blades through the borescope port S0.

  AMM 72-00-00-200-803     15.3  

PERFORM VIDEO BORESCOPE INSPECTION OF HPC ROTOR BLADES STG. 1 TROUGH STG.9.

 

NOTE: Inspect all blades Leading Edge (LE) and Trailing Edge (TE).

  AMM 72-00-00-200-804     15.4  

PERFORM VIDEO BORESCOPE INSPECTION OF COMBUSTOR.

 

NOTE: Do a “complete inspection” (Dome Assy, Inner & Outer Liner, Fuel Nozzles
tips, Swirlers) using main igniter plugs and all available combustor borescope
plugs. Use fiberscope to view all inspection areas.

  AMM 72-00-00-200-805     15.5  

PERFORM VIDEO BORESCOPE INSPECTION OF HPT NOZZLE GUIDE VANES.

 

NOTE: Perform complete 360° fiberscope inspection of LE (concave side) and TE
(convex side).

 

AMM 72-00-00-200-806

(SAC & DAC engines)

AMM 72-00-00-200-818

(TI & BE engines)

    15.6  

PERFORM VIDEO BORESCOPE INSPECTION

OF HPT BLADES.

 

NOTE: Perform inspection of LE & TE and Tips of the HPT Blades.

  AMM 72-00-00-200-807     15.7  

PERFORM VIDEO BORESCOPE INSPECTION

OF HPT SHROUDS.

 

NOTE: Perform complete 360° fiberscope inspection of HPT Shrouds from forward
side and aft side.

  AMM 72-00-00-200-815     15.8  

PERFORM VIDEO BORESCOPE INSPECTION

OF LPT NOZZLE STG. 1.

 

NOTE: Perform complete 360° fiberscope inspection of LE and TE.

  AMM 72-00-00-200-811     15.9  

PERFORM VIDEO BORESCOPE INSPECTION

OF LPT STG. 1 THROUGH 3 BLADES.

 

NOTE: Perform inspection of LE & TE.

  AMM 72-00-00-200-808    



--------------------------------------------------------------------------------

15.10  

PERFORM VIDEO BORESCOPE INSPECTION OF LPT STG. 4 BLADES.

 

NOTE: Perform inspection of LE & TE.

  AMM 72-00-00-200-809     16   POST BSI TASKS     16.1   REINSTALL ALL BSI
PLUGS AND REMOVED ‘ACCESS’ HARDWARE.   AMM 72-00-00-200     16.2   HANDCRANKING
DRIVE COVER INSTALLATION.   AMM 72-63-01-400-801     16.3  

INDENPENDENT INSPECTION OF CORRECT

INSTALLATION OF THE HAND-CRANKING COVER.

 

NOTE: Applicable for PRE SB 72-0564 or

PRE SB 72-0879 engine.

 

AMM 72-63-01-400-801

EASA AD 2012-0209 FAA AD Note 2013-26-01

CFMI SB 72-0564, 72-0879

    17   ENGINE PREPARATION FOR STORAGE AND SHIPMENT       17.1  

PERFORM OUTGOING PHOTO

DOCUMENTATION OF ENGINE BUILD CONFIGURATION.

(FOLLOWING VIEWS: FRONT, RH FAN

MODUL, BOTTOM FAN MODULE, LH FAN MODULE, UPPER FAN MODULE, RH CORE MODULE,
BOTTOM CORE MODULE, LH

CORE MODULE, UPPER CORE MODULE,

REAR, ENGINE DATA PLATE, ENGINE

OWNER PLATE, RH SHIPPING STAND

GENERAL VIEW, LH SHIPPING STAND GENERAL VIEW, SHIPPING STANDS WHEEL, SHIPPING
STAND IDENTIFICATION PLATES, SHIPPING STAND TOWING BARS, SHIPPING STAND BASE AND
CRADLE IDENTIFICATION PLATE).

 

NOTE: After engine (ground run) or test cell run.

  N/A     17.2   DRAIN ENGINE FUEL AND OIL SYSTEM FOR AIR TRANSPORTATION AS
APPLICABLE. ATTACH INFORMATION LABEL ON ENGINE OIL TANK THAT ENGINE SYSTEMS HAVE
BEEN DRAINED.  

AMM 12-13-11-600-803

AMM 71-00-03-600

   

 

31



--------------------------------------------------------------------------------

17.3   ENSURE ALL ENGINE OPENINGS ARE SEALED, INCLUDING STRUTS, PIPING AND
ACCESSORY OPENINGS WITH CAPS OR PLUGS AND PLASTIC FILM.  

AMM 71-00-03-600-811

(ON WING)

ESM 72-00-00-500-001

(TEST CELL)

    17.4  

INSTALL DESICCANT AND ENGINE COVER.

CLOSE THE COVER.

 

NOTE: Do not let desiccant touch the engine hardware.

 

AMM 71-00-03-600-811

(ON WING)

ESM 72-00-00-500-001

(TEST CELL)

    17.5  

PERFORM PHOTO DOCUMENTATION OF

COVERED ENGINE INCLUDING SHIPPING STAND.

(FOLLOWING OVERALL VIEWS: FRONT, RH SIDE, LH SIDE, REAR)

  N/A     17.6  

PERFORM EASA FORM ONE WITH FAA

DUAL RELEASE OR FAA FORM 8130-3 WITH EASA DUAL RELEASE FOR THE REALIZED

END OF LEASE INSPECTION.

  N/A    



--------------------------------------------------------------------------------

Appendix D – Use Fee Amount (Flight Hour)

 

Flight
Hour to
Cycle
Ratio

   .62 -
.87    .87 -
1.12    1.12 -
1.37      1.37 -
1.62      1.62 -
1.87      1.87 -
2.12      2.12 -
2.37      2.37 -
2.62    2.62 -
2.87    2.87 -
3.12      > 3.12  

AREA 1

   *                       *               *               *              
*               *             *                       *               *         

AREA 2

   *                       *               *               *              
*               *             *                       *               *         

AREA 3

   *                       *               *               *              
*               *             *                       *               *         

NOTE: These amounts are subject to annual escalation at the rate of *        per
annum commencing on January 1, 2018 (monthly derate above 12%).

AREA 1, AREA 2, and AREA 3 are defined by the following map:

LOGO [g654432page033.jpg]

 

33

*

The confidential portion has been omitted pursuant to a request for confidential
treatment filed by Air T, Inc. with the Securities Exchange Commission and filed
separately with the Commission.



--------------------------------------------------------------------------------

Appendix E – Harsh Environment Countries

 

  Harsh Environment     Countries     Afghanistan     Algeria     Armenia    
Azerbaijan     Bahrain     Burkina Faso     Chad     Djibouti     Egypt    
Eritrea     Ethiopia     Gambia     Georgia     Guinea     Guinea-Bissau    
Iran     Iraq     Israel     Jordan     Kazakhstan     Kuwait     Kyrgyzstan    
Lebanon     Libya     Mali     Mauritania     Mongolia     Morocco     Niger    
Oman     Pakistan     Palestinian Territories     Qatar     Saudi Arabia    
Senegal     Sierra Leone     Somalia     Sudan     Syria     Tajikistan    
Tunisia     Turkmenistan     United Arab Emirates     Uzbekistan     Yemen  



--------------------------------------------------------------------------------

Appendix F – Non-Incident Statement

(Lessee shall submit the following statement on Sub-Lessee’s Letterhead to
Lessor upon return of the Engine.)

NON-INCIDENT STATEMENT

Dated:                         

                                      (“Operator”) warrants and represents that
to the best of its knowledge and belief based upon a reasonable due diligence of
the Engine (as herein defined), at the time of the delivery of such engine
and/or engine part(s) more particularly described as one CFM International, Inc.
model: CFM56-7 aircraft engine, bearing engine serial number: 874771
(collectively, the “Engine”), together with the respective records and
documentation, to Contrail Aviation Support, LLC (“Lessor”), as of the above
referenced date:

 

Engine first operated by Operator on:    Total Hours as received:    Total
Cycles as received: Engine last operated by Operator on:    Total Hours at
return:    Total Cycles at return: Operated at Thrust Level:   

During the period of time Operator operated and maintained the Engine, including
the components, parts or materials installed therein or thereon:

 

1.

such Engine was not obtained from any military or government source; and

 

2.

such Engine, was not (i) involved in an accident, incident, fire or a major
failure, (ii) exposed to extreme environmental conditions, severe stress or heat
beyond limits, (iii) immersed in salt water or exposed to corrosive agents
outside normal operation, unless, in each case, the Engine, and/or such
components, parts, or materials have been restored to a serviceable condition in
accordance with the original engine manufacturer’s approved technical data.

This statement, including the warranty and representations described herein, may
be disclosed to customers of Lessor or any other third party recipient of such
Engine.

 

                            

By:    

Typed Name:    

Title:    

Note: An authorized officer or designee of Operator shall sign this statement. A
mechanically applied signature is not acceptable.

 

35



--------------------------------------------------------------------------------

Appendix G – Form of Certification and Representation Regarding Items Subject to
Export

Control Requirements

Certification and Representation

Regarding Items Subject to Export Control Requirements

The information provided on this certification shall be used by Contrail
Aviation Support, LLC (“Contrail”), for the purpose of ensuring compliance with
U.S. laws and regulations regarding export controls and economic sanctions. All
information provided on this form shall be treated as proprietary and shall not
be provided to a third party, other than upon the request of the U.S.
Government, without prior authorization from MTU Maintenance Lease Services B.V.
(“MTU”). MTU understands that items, technical data, and/or services to be
provided by Contrail are subject to U.S. Government export control requirements
and certifies and represents that MTU:

 

(1)

Intends that the items, technical data, and/or services provided by Contrail are
solely for civil end-use and will not be used for any other purpose or end-use
connected with weapons proliferation, satellite usage, military applications,
chemical biological or nuclear weapons, or items capable of delivering such
weapons unless prior authorization is sought and obtained from the relevant U.S.
Government agencies pursuant to the Export Administration Regulations, the
International Traffic in Arms Regulations or the relevant sanctions regimes
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Controls;

 

(2)

Understands that the items, technical data and/or services will not be used for
any purpose related to a military end-use by the People’s Republic of China;

 

(3)

Understands that the items may not be exported or re-exported for the use of a
foreign vessel or aircraft unless, under the EAR, a license exception exists or
no license is required to ship the items to: (a) the country in which the vessel
or aircraft is located; (b) the country in which the vessel or aircraft is
registered (or will be registered if under construction); and (c) the country
(or foreign national) which controls, leases, or charters the vessel or
aircraft;

 

(4)

Will not transfer, export or re-export items, technical data, and/or services
provided by Contrail to destinations subject to a U.S. or U.N. arms embargo, to
a destination subject to anti- terrorism export controls, or in a manner
otherwise contrary to U.S. law, including, but not limited to Iran, Sudan, North
Korea, Syria and Cuba;

 

(5)

Is not debarred, suspended, prohibited or impaired from exporting, re-exporting,
receiving, purchasing, procuring, or otherwise obtaining any product, commodity
of technical data regulated by any agency of the U.S. Government; and

 

(6)

Will use the item(s), technical data and/or service provided by Contrail for:
subleased spare engine for commercial use only.

 

(7)

If other than MTU or an operator in the United States of America, please
identify the ultimate end user(s) and country(ies) of ultimate destination of
the item(s), technical data and/or services (Attach a separate sheet if
necessary)

Name:

Address:

Ultimate Destination:

 

(8)

In the event there are additions or changes to the information provided above,
MTU shall provide the new information to Contrail, in writing, as soon as it
becomes available.

 



--------------------------------------------------------------------------------

MTU further certifies and represents that item(s), technical data, and/or
services to be provided by Contrail, either directly or indirectly:

 

(9)

Will not be transferred to any department, branch, or agency of, or controlled
by, the Chinese military;

 

(10)

Will not be used for any purpose related to a military end-use by the People’s
Republic of China;

 

(11)

Will not be incorporated into a military item;

 

(12)

Will not be used to operate, install, maintain, repair, overhaul, or refurbish a
military item;

 

(13)

Will not be used in the design (including design research, analyses, concepts,
configuration design, integration design), pilot production schemes, assembly
and testing of prototypes, or layouts related to a military item;

 

(14)

Will not be used in the production of a military item, including product
engineering, manufacturing, integration assembly, mounting, testing, assembly,
inspection, and quality assurance;

 

(15)

Will not be deployed as a military item, including placed in battle formation or
appropriate strategic position; and

 

(16)

In the event there are additions or changes to the information provided above,
MTU shall provide the new information to Contrail, in writing, with the order
that will be thereby affected.

 

37



--------------------------------------------------------------------------------

Appendix H – Open Item List

 

1

   Engine Certification    Y*    Signed by Certifying Staff minimum EASA F/FAA
8130-3; verify with customer if other certification required CAAC, ANAC    FAA
8130-3, LPT Stage 3 Blade blend repair: No OEM reference (CDR) available

2

   Carry Forward sheet/items    N    Verify if there are any open items (post
blend re-inspection, etc.)    No carry forward sheet provided

6

   Last operator S/A TAG    Y*    Stamped and Signed issued under local aviation
authority    Last removed as unserviceable due to LPT Stage 3 blade findings.
Engine repaired by AIM. China Airlines removal paperwork DFP available

7

   Last ground run test (MPA)    Y*    Stamped and Signed with calculated EGTM
(not applicable for V2500) Data Sheet min. per AMM    AIM MPA runsheet
available. TO EGTM calculation discrepancy. To be verified by AIM

11

   Last operator ECM data    Y*    Take-off Data: take-off EGTM Cruise Perf:
Delta EGT; Delta FF Cruise Mechanical: Core Speed; Fan VIB; Core VIB; Oil
press., Oil temp.    Last 6 months China Airlines ECM data. TO EGTM average
approx. 25°C- 26°C N1 vib front average approx. 0.65 N2 vib front average
approx. Below 0.1 No Oil Temperature/Pressure data available

14

   Ship loose parts & Bypack parts    N    Loose parts are certified?    Verify
if loose parts are attached to engine or stand—DO NOT ACCEPT LOOSE PART(FO-SH
485), if yes try to store loose parts at MTE to not deliver loose parts to
customer

15

   Missing part list    N       No missing parts list provided

17

   MPD (C- check) compliance status    Y*    AMM Reverence check    China
Airlines MPD Task Summary Sheet available. 17 out of 26 required MPD tasks with
no compliance history. Out of the remaining 9 MPD tasks there a 4 with overdue
compliances.

23

   Preservation Bag details    N    P/N and S/N    No engine cover or bag
available

24

   ECU (EEC) Software    Y*    Attention to software compatibility with sister
engine (to be checked with operator)    Latest EEC Software SB 73-0219 is not
embodied. Current EEC Software Status is SB 73-0204.

 



--------------------------------------------------------------------------------

28

  

DER parts

   Y*       Several DER repaired parts installed per China Airlines DER
statement

29

  

PMA parts

   Y*       Several PMA parts installed per China Airlines PMA statement

 

39



--------------------------------------------------------------------------------

Appendix I – Accessory Inventory issed by China Airlines dated 23 August, 2017

 



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (LRU)         

Type: CFM56-7B    S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

   Serial Number    TSN      TSO      CSN      CSO   1    ELEMENT -
FIRE/OVERHEAT DETECTOR    8870-14    XXX      15507.70        15507.70       
6770        6770   2    ELEMENT - FIRE/OVERHEAT DETECTOR    8870-14    XXX     
15507.70        15507.70        6770        6770   3    ELEMENT - FIRE/OVERHEAT
DETECTOR    8870-14    XXX      15507.70        15507.70        6770        6770
  4    ELEMENT - FIRE/OVERHEAT DETECTOR    8870-14    XXX      15507.70       
15507.70        6770        6770   5    ELEMENT - FIRE/OVERHEAT DETECTOR   
8870-14    XXX      15507.70        15507.70        6770        6770   6   
ELEMENT - FIRE/OVERHEAT DETECTOR    8870-14    XXX      15507.70        15507.70
       6770        6770   7    ELEMENT - FIRE/OVERHEAT DETECTOR    8870-14   
XXX      15507.70        15507.70        6770        6770   8    ELEMENT -
FIRE/OVERHEAT DETECTOR    8870-14    XXX      15507.70        15507.70       
6770        6770   9    HARNESS    325-027-303-0    CAL0001      44408.70       
44408.70        19940        19940   10    HARNESS    325-027-403-0    XXX     
15507.70        15507.70        6770        6770   11    HARNESS-ENGINE CORE
FIRE DETECTION LOOP B    325-027-605-0    YH350437-9      44642.70       
44642.70        20030        20030   12    HARNESS-ENGINE CORE FIRE DETECTION
LOOP A    325-027-506-0    XXX      15507.70        15507.70        6770       
6770   13    SENSOR-ENGINE ANTI-ICE PRESSURE    21SN41-52    W68217A     
15507.70        15507.70        6770        6770   14    KIT - CFM56 QEC   
654A0001-8006    874771      48734.70        48734.70        21475        21475
  15    HARNESS    325-026-701-0    YH320424-F      45271.70        15507.70  
     24361        6770   16    HARNESS    325-029-908-0    YH315350H     
15507.70        15507.70        6770        6770   17    HARNESS   
325-026-90I-0    YH300-606-Y      15507.70        15507.70        6770       
6770   18    HARNESS    325-026-801-0    7H326125-7      15507.70       
15507.70        6770        6770   19    HARNESS    325-035-501-0    YH295617-2
     15507.70        15507.70        6770        6770   20    HARNESS   
325-015-001-0    YH302374-1      15507.70        15507.70        6770       
6770   21    PUMP    828300-5    YA010331E
Photo taken      48499.70        19041.70        23298        8421   22   
NOZZLE    6840023EI8    PCY2167J      45253.70        15507.70        15730     
  6770   23    NOZZLE    6840023E18    PHC642P1      45253.70        15507.70  
     15730        6770   24    NOZZLE    6840023E18    PHC477L5      45253.70  
     15507.70        15730        6770   25    NOZZLE    6840023EI8    PHCN4639
     45253.70        15507.70        15730        6770   26    NOZZLE   
6840023E18    PCY9702C      44370.70        21288.70        19940        9344  
27    NOZZLE    6840023EI8    PCY9700C      44370.70        21288.70       
19940        9344  

 

TPR20    1/4   



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (LRU)         

Type: CFM56-7B    S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

  

Serial Number

   TSN      TSO      CSN      CSO   28    NOZZLE    6840023E18    PCY9005J     
45253.70        15507.70        15730        6770   29    NOZZLE    6840023E18
   PCY2967K      55278.70        21288.70        15413        9344   30   
NOZZLE    6840023E18    PCY2953K      55278.70        21288.70        15413     
  9344   31    NOZZLE    6840023E18    PCY2166J      45253.70        15507.70  
     15730        6770   32    NOZZLE    6840023E18    PCY2162J      45253.70  
     15507.70        15730        6770   33    NOZZLE    6840023E18    PCY2158J
     45253.70        15507.70        15730        6770   34    NOZZLE   
6840023E18    PCY2156J      45253.70        15507.70        15730        6770  
35    NOZZLE    6840023E18    CSDAA859      45253.70        15507.70       
15730        6770   36    NOZZLE    6840023E18    PCY2955K      55278.70       
21288.70        15413        9344   37    NOZZLE    6840023E18    PCY0292A     
45253.70        15507.70        15730        6770   38    NOZZLE - FUEL LARGE   
1317M47G16    PHCJJ383      45253.70        15507.70        15730        6770  
39    NOZZLE - FUEL LARGE    1317M47G16    PHCFN253      44642.70       
44642.70        20030        20030   40    NOZZLE - FUEL LARGE    6840023E16   
PHCJP220      47581.70        21288.70        14091        9344   41    NOZZLE -
FUEL LARGE    6840023E16    PHCJP217      47581.70        21288.70        14091
       9344   42    COOLER - IDG OIL    340-403-102-0    YB910707-0     
48913.70        19041.70        21407        8421   43    SENSOR-PT25   
RP236-00    YC067661-E      39820.70        39820.70        16949        16949  
44    HARNESS    325-025-202-0    YH237314      21288.70        21288.70       
9344        9344   45    HARNESS    325-034-802-0    YH240537-R      48306.70  
     48306.70        21983        21983   46    HARNESS    325-035-003-0   
YH220668-8      15507.70        15507.70        6770        6770   47    HARNESS
   325-034-902-0    YH216086-8      15507.70        15507.70        6770       
6770   48    HARNESS    325-025-702-0    YH653639-2      21288.70       
21288.70        9344        9344   49    HARNESS    325-025-803-0    YH230201-6
     44370.70        21288.70        19940        9344   50    HARNESS   
325-027-701-0    YH245278-7      51513.70        51513.70        23555       
23555   51    HARNESS    325-025-401-0    YH250435-U      44642.30       
44642.30        20381        20381   52    SENSOR-T3    8TC19AANI    GDBD550C
Photo taken      45271.70        45271.70        24361        24361   53   
STATOR-ALTERNATOR    87006-9    HTL19023 Photo taken      43310.70       
15507.70        11673        6770   54    ROTOR-ALTERNATOR    85465-2   
HTLR732B      45520.70        15507.70        11656        6770  

 

TPR20    2/4   



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (LRU)         

Type: CFM56-7B     S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

  

Serial Number

   TSN      TSO      CSN      CSO   55    UNIT - HYDROMECHANICAL(HMU)    442369
   BECW2016 Photo taken      37667.55        10473.55        16342        4579  
56    UNIT - ELECTRONIC ENGINE CONTROL    1853M33P06    LMDN5108 Photo taken   
  27690.70        27690.70        11774        11774   57    TRANSMITTER-FUEL
FLOW    1853M48P01    GDB9614L Photo taken      48913.70        48913.70       
21407        21407   58    SWITCH - FUEL FILTER DIFFERENTIALPRESS    QA07995   
RA8-3208 Photo taken      613.30        613.30        272        272   59   
EXCITER - IGNITION    10-631045-2    UNJBY633 Photo taken      37298.70       
37298.70        10569        10569   60    EXCITER - IGNITION    10-631045-2   
UNJAK737 Photo taken      42954.70        42954.70        11641        11641  
61    LEAD    9059110-1    UNJ11534      40084.70        15507.70        17077  
     6770   62    LEAD    9059110-1    KG0392      15507.70        15507.70     
  6770        6770   63    VALVE - HPTACC    3291186-6    GRTG1697C Photo taken
     44427.70        15507.70        19946        6770   64    VALVE - LPTACC   
340-402-003-0    YR010371-U Photo taken      44642.70        21560.70       
20030        9434   65    VALVE - TRANSIENT BLEED    3291390-1    GRTG4497 Photo
taken      46691.70        15507.70        20445        6770   66    ACTUATOR -
VARIABLE STATOR VANE    1324M12P10    APMMD735 Photo taken      42785.70       
16777.70        18753        6992   67    ACTUATOR - VARIABLE STATOR VANE   
1211313-010    APMML409 Photo taken      15507.70        15507.70        6770  
     6770   68    ACTUATOR - VARIABLE BLLED VALVE    1226400    YU024968-A Photo
taken      39820.70.        39820.70        16949        16949   69    ACTUATOR
- VARIABLE BLLED VALVE    7074-300    YU04861-3 Photo taken      15507.70       
15507.70        6770        6770   70    SENSOR-N1 SPEED    320-862-401-0   
YJ187647-0 Photo taken      39820.70        39820.70        16949        16949  
71    SENSOR-N2 SPEED    320-549-004-0    YJ192145-P      47400.03       
6011.39        15306        2635   72    PROBE    TC296-04    YC076456-BR Photo
taken      44481.30        5825.30        20138        2580   73    PROBE   
TC296-03    YC494300-H Photo taken      31133.70        31133.70        13253  
     13253   74    PROBE    TC296-04    YC077934-PR      47641.70       
47641.70        20803        20803   75    PROBE    TC296-04    YC076673-BR
Photo taken      49103.70        49103.70        22022        22022   76   
SENSOR    144-186-000-011    YV156641-F      39820.70        39820.70       
16949        16949   77    SENSOR    144-187-000-011    YV160151-7      45271.70
       45271.70        24361        24361   78    OIL TANK    41F5102   
YT012632-P Photo taken      39820.70        39820.70        16949        16949  
79    LUBRICATIONUNIT    41F1005    YT005326-N Photo taken      48938.70       
15507.70        21856        6770   80    HEATER-SERVO FUEL    301-789-101-0   
YB000520-W Photo taken      53912.70        15507.70        20768        6770  
81    EXCHANGER-MAIN OIL/FUEL HEAT    11-841193-4    YP027044-T Photo taken     
53912.70        15507.70        20768        6770  

 

TPR20    3/4   



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (LRU)         

Type: CFM56-7B    S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

  

Serial Number

   TSN      TSO      CSN      CSO   82    FILTER    41F9003    YT122212-C Photo
taken      15507.70        15507.70        6770        6770   83    TRANSMITTER
- OIL SCAVENGE FILTER CLOG    QA07656ISS1    RX1-5176 Photo taken      15507.70
       15507.70        6770        6770   84    SENSOR    8TJ146CFA1   
YE012641-L Photo taken      39820.70        39820.70        16949        16949  
85    SENSOR    APTE-8A-2000-7BARI    K-19731 Photo taken      15507.70       
15507.70        6770        6770   86    PROBE    RP238-00    YC097870-R Photo
taken      39820.70        39820.70        16949        16949   87    STARTER   
3505945-10    GRTA2383C Photo taken      6495.87        6495.87        2861     
  2861  

 

 

E&M Quality Assurance Division

        Prepared By   

/s/ Jo Fj

         China Airlines      Reviewed By   

/s/ H.C. Chong 

   AUG 23 2017

 

TPR20    4/4   



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (QEC)         

Type: CFM56-7B    S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

  

Serial Number

   TSN      TSO      CSN      CSO   1    GENERATOR-INTEGRATED DRIVE    761574B
   2649
Photo taken      36173.70        36173.70        15668        15668   2   
COOLER - IDG AIR/OIL    UA538551-3    0319      44650.70        15507.70       
20035        6770   3    RING-IDG QUICK ATTACH/DETACH    762246    0695     
48777.70        48777.70        21493        21493   4    DETECTOR - ENGINE CORE
AFTER FIRE    902862    1513      44924.70        44924.70        24253       
24253   5    DETECTOR - ENGINE FAN LOWER FIRE    902016-01    1933      47966.70
       47966.70        20845        20845   6    DETECTOR - ENGINE CORE RIGHT   
902018-01    1446
Photo taken      44650.70        44650.70        20035        20035   7   
DETECTOR - ENGINE FAN UPPER F1RE    902864    9642      15507.70        15507.70
       6770        6770   8    PUMP - ENGINE DRIVE HYDRAULIC    66087   

K0650

Photo taken

     43659.70        43659.70        23243        23243   9    HOSE ASSY   
S332A210-21    2941      41499.70        41499.70        17848        17848   10
   HOSE ASSY    155016-20-11    XXX      15507.70        15507.70        6770  
     6770   11    HOSE ASSY    155006-06-23    XXX      15507.70        15507.70
       6770        6770   12    VALVE - GROUND THERMAL ANTI - ICE SOLENOID   
320548-2    4028
Photo taken      30455.89        10810.04        12837        4700   13    VALVE
- ENGINE COWL TAI    3215618-4    402C
Photo taken      43401.70        43401.70        19349        19349   14   
CHECK VALVE - BLEED AIR 5TH- STAGE    3202222-l    6362 8303 installed     
49175.59        19785.59        21381        8710   15    REGULATOR- BLEED AIR
   107492-6    6182      41468.70        41468.70        18226        18226   16
   VALVE - PRESSURE REGULATING AND SHUTOFF    3214552-6    4222
Photo taken      45505.04        45505.04        23825        23825   17   
VALVE - HIGH STAGE    3214446-4    7653
Photo taken      39586.70        39586.70        17005        17005   18   
REGULATOR - HIGH STAGE    107484-7 3172347-1    6640 59364 installed     
34211.70        34211.70        14182        14182   19    STRUT    332A2371-3
   222-4
Photo taken      15507.70        15507.70        6770        6770   20    VALVE
   3289562-5    14750
Photo taken      12474.54        12474.54        5557        5557   14    KIT -
CFM56 QEC    654A0001-8006    874771      48734.70        48734.70        21475
       21475   15    HARNESS    325-026-701-0    YH320424-F      45271.70       
15507.70        24361        6770   16    HARNESS    325-029-908-0    YH315350H
     15507.70        15507.70        6770        6770   17    HARNESS   
325-026-901-0    YH300-606-Y      15507.70        15507.70        6770       
6770   18    HARNESS    325-026-801-0    7H326125-7      15507.70       
15507.70        6770        6770   19    HARNESS    325-035-501-0    YH295617-2
     15507.70        15507.70        6770        6770   20    HARNESS   
325-015-001-0    YH305374-1      15507.70        15507.70        6770       
6770   21    MOUNT ASSY - ENGINE FWD    310A2020-5    276309E      44378.70     
  15507.70        19945        6770  

 

TPR20    1/2   



--------------------------------------------------------------------------------

  China Airlines    Engine Major Component List (QEC)         

Type: CFM56-7B    S/N: 874771

 

NO.

  

Nomenclature

  

Part Number

  

Serial Number

   TSN      TSO      CSN      CSO   22    LINK ASSY - LEFT THRUST    310A2041-9
   CAL0001      46731.70        15507.70        20016        6770   23    LINK
ASSY - RIGIIT THRUST    310A2041-10    CAL891132      39820.70        15507.70  
     16949        6770   24    MOUNT ASSY - ENGINE AFT    310A2030-11    B639
Photo taken      48734.70        15507.70        21475        6770   25   
SENSOR - Tl2    RP235-00    F2276 Photo taken      39820.70        39820.70     
  16949        16949   26    PLUG - EXHAUST PRIMARY    314A2620-1    0610
Photo taken      48734.70        48734.70        21475        21475   27   
NOZZLE - EXHAUST PRIMARY    314A2610-1    0610 Photo taken      48734.70       
48734.70        21475        21475   28    VALVE - START    3289630-2    5626
Photo taken      40752.70        40752.70        18276        18276  

 

 

E&M Quality Assurance Division

        Prepared By   

/s/ Jo Fj

         China Airlines      Reviewed By   

/s/ H.C Chong

   AUG 23 2017

 

TPR20    2/2   